                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     LEONARD D. ROSS,                                 Case No. 20-cv-00402-SI
                                   8                   Plaintiff,
                                                                                          JUDGMENT
                                   9             v.

                                  10     DENISE MARIE MOSS,
                                  11                   Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          This action has been dismissed with prejudice as frivolous and for failure to state a claim.

                                  14   Judgment is entered accordingly.

                                  15

                                  16          IT IS SO ORDERED.

                                  17   Dated: February 27, 2020

                                  18                                                  ______________________________________
                                                                                      SUSAN ILLSTON
                                  19                                                  United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
